Citation Nr: 9932411	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

The claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A veteran who, 
during active service, served in the Republic of Vietnam, 
during the Vietnam Era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6) (1999).  If a veteran was exposed to a 
herbicide agent during active service and acute or subacute 
peripheral neuropathy, as defined at 38 C.F.R. § 3.309(e) 
Note II, becomes manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to a herbicide agent during active service, acute or 
subacute peripheral neuropathy shall be service connected 
even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) Note II.

The veteran's DD Form 214 reflects that he had service in 
Vietnam, during the Vietnam Era.  There is no competent 
medical evidence indicating that the veteran currently has 
acute or subacute peripheral neuropathy or that he has  one 
of the diseases listed in 38 C.F.R. § 3.309(e).  Therefore, 
he is not presumed to have been exposed to a herbicide agent 
during his service in Vietnam during the Vietnam Era.  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).

Service medical records, including the report of the 
veteran's August 1970 service separation examination, are 
silent for complaint, finding, or treatment with respect to 
any peripheral neuropathy.  The report of the August 1970 
service separation examination indicates that the veteran's 
neurologic system was normal.  There is no competent medical 
evidence indicating that the veteran currently has peripheral 
neuropathy and the report of a February 1997 VA neurology 
examination reflects a diagnosis that there is no clinical 
evidence to support a diagnosis of peripheral neuropathy.

In order for the veteran's claim for service connection for 
peripheral neuropathy as a result of exposure to herbicides 
to be well grounded, he must submit competent medical 
evidence indicating that he currently has peripheral 
neuropathy and that it is related to his active service or 
that it was manifest to a degree of 10 percent or more within 
a year after the last date on which he was exposed to a 
herbicide during active service and that it meets the 
definition set forth in 38 C.F.R. § 3.309(e) Note II.  There 
is no competent medical evidence indicating that the veteran 
currently has peripheral neuropathy.  The veteran has 
indicated his belief that he has peripheral neuropathy that 
is due to exposure to herbicides, but he is not qualified, as 
a layperson, to furnish medical opinions or diagnoses, as 
such matters require medical expertise.  Espiritu.  In the 
absence of any competent medical evidence indicating that the 
veteran currently has peripheral neuropathy, he has not met 
his burden of submitting evidence that his claim for service 
connection for peripheral neuropathy as a result of exposure 
to herbicides is well grounded.  Caluza.

Although the Board has disposed of the veteran's claim on 
grounds different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim is well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disability.  Robinette v. Brown, 8 Vet. App. 60 (1995).



ORDER

Evidence of a well-grounded claim for service connection for 
peripheral neuropathy as a result of exposure to herbicides 
not having been submitted, the appeal is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

